Shepley, C. J. —
The rights of these parties will depend upon a construction of the provisions of the statute, c. 115, § 22, as amended by the Act of amendment. When is a trespass committed, to be regarded as “ involuntary, or by negligence or mistake ?” It may be involuntary or committed by mistake when a person believes that he is doing an act upon his own land, or upon the land of another by permission, when in fact he is not, but is doing it upon land on which he had no right to enter. It may be committed through negligence, when a person designs to do an act upon land, on which he might lawfully do it, and from want of proper care or attention he passes on to the land of another, claiming no right and having no intention to do so.
It cannot be involuntary or by mistake, when one knowingly enters upon the land of another, claiming right to do so. If there be neglect or mistake in such case, it must arise from want of care to ascertain whether he had any legal right to do so, or from a mistake of the law respecting it.
The neglect or mistake referred to in the statute, has refer*409ence to the act of trespass, not to the reasons or motives urging its commitment. Exceptions overruled.
Tenney and Howard, J. J., concurred;